Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 8-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (U.S. Patent Pub. No. 2016/0190477).
	Regarding Claim 1
	Formula 2 of Kawakami discloses a heterocyclic compound represented by the claimed Chemical Formula 1, wherein one of X and X' is O; S; or NR21, and the other one is a direct bond [0024]; one of Y and Y' is O; S; or NR22, and the other one is a direct bond [0025]; A and B are each independently a C6 to C60 aryl ring, and at least one thereof is a C10 to C60 aryl ring [0027]; R1 is selected from the group consisting of a halogen group; a cyano group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted alkynyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted heterocycloalkyl group; a substituted or unsubstituted aryl group; a substituted or unsubstituted heteroaryl group; a substituted or unsubstituted phosphine oxide group; and a substituted or unsubstituted amine group, or two or more groups adjacent to each other bond to each other to form a substituted or unsubstituted aliphatic or aromatic hydrocarbon ring or heteroring; R21 and R22 are each independently a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group; r1 is an integer of 1 to 12; and when r1 is an integer of 2 or greater, substituents in the parentheses are the same as or different from each other [0033]. 

	Regarding Claim 2
	Formula 2-b of Kawakami discloses Chemical Formula 1 is represented by Chemical Formula 2 or Chemical Formula 3, wherein X, X', Y, Y', R1 and r1 have the same definitions as in Chemical Formula 1; A1 is benzene; A2 is naphthalene; C is a C10 to C60 aryl ring; and D is a C6 to C60 aryl ring [0068-0073].

	Regarding Claim 4
	Formula 2 of Kawakami discloses one of A and B is benzene [0073], and the other one is naphthalene [0173].

	Regarding Claim 6
	Formula 2 of Kawakami discloses R1 is a substituted or unsubstituted aryl group; a substituted or unsubstituted heteroaryl group; or a substituted or unsubstituted amine group [0051].

	Regarding Claim 8
	FIG. 1 of Kawakami discloses an organic light emitting device comprising: a first electrode (2); a second electrode (11); and an organic material layer (3-9) provided between the first electrode and the second electrode, wherein the organic material layer includes one or more types of the heterocyclic compound of Claim 1.

	Regarding Claim 9
	FIG. 1 of Kawakami discloses the organic material layer includes a light emitting layer (5), and the light emitting layer includes one or more types of the heterocyclic compound (Abstract).

	Regarding Claim 10
	FIG. 1 of Kawakami discloses the light emitting layer includes a host [0322], and the host includes one or more types of the heterocyclic compound (Abstract).

	Regarding Claim 11
	Formula 2-B-i of Kawakami discloses the organic material layer further includes a compound of Chemical Formula 11, Ar and Ar2 are each independently hydrogen; deuterium; a halogen group; a cyano group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group [0026].

	Regarding Claim 12
	Formula 2-B-i of Kawakami discloses Chemical Formula 11 is represented by the claimed compounds [0056].

	Regarding Claim 13
	FIG. 1 of Kawakami discloses the organic light emitting device of Claim 8, further comprising one layer selected from the group consisting of a light emitting layer, a hole injection layer, a hole transfer layer, an electron injection layer, an electron transfer layer, an electron blocking layer and a hole blocking layer [0411].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, in view of Kim (U.S. Patent Pub. No. 2019/0296256).
	Regarding Claim 3
	Kawakami discloses Claim 1. 
Kawakami is silent with respect to Chemical Formula 1 is represented by any one of Chemical Formula 4 to Chemical Formula 10.
	Formula H-1(3) of Kim discloses a similar heterocyclic compound, wherein Chemical Formula 1 is represented by Chemical Formula 8, wherein X, X', Y and Y' have the same definitions as in Chemical Formula 1;  R2 to R7 are each independently selected from the group consisting of hydrogen; a halogen group; a cyano group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted alkynyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted heterocycloalkyl group; a substituted or unsubstituted aryl group; a substituted or unsubstituted heteroaryl group; a substituted or unsubstituted phosphine oxide group; and a substituted or unsubstituted amine group, or two or more groups adjacent to each other bond to each other to form a substituted or unsubstituted aliphatic or aromatic hydrocarbon ring or heteroring, and at least one of R2 and R3, at least one of R4 and R5 and at least one of R6 and R are a substituted or unsubstituted aryl group; a substituted or unsubstituted heteroaryl group; or a substituted or unsubstituted amine group; r2, r4, r6 and r7 are each an integer of 1 to 4; r3 and r5 are each an integer of 1 to 6; and when r2 to r7 are each an integer of 2 or greater, substituents in the parentheses are the same as or different from each other [0067-0073]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawakami, as taught by Kim. The ordinary artisan would have been motivated to modify Kawakami in the above manner for purpose of forming OLED having low driving voltage, high efficiency, high brightness, and long lifespan (Para. 5 of Kim).

Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, in view of Cho (U.S. Patent Pub. No. 2014/0374711).
	Regarding Claim 5
	Kawakami discloses Claim 1. 
Kawakami is silent with respect to R21 and R22 are selected from among the claimed structural formulae.
	Formula 122 of Cho discloses a similar heterocyclic compound, wherein R21 and R22 are selected from among the claimed structural formulae, wherein R10 to R15 are each independently hydrogen; a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group [0012]; r11 is 1 or 2; r10 and r12 to r14 are each independently an integer of 1 to 5; r15 is an integer of 1 to 7; and when r10 to r15 are each an integer of 2 or greater, substituents in the parentheses are the same as or different from each other [0012]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawakami, as taught by Cho. The ordinary artisan would have been motivated to modify Kawakami in the above manner for purpose of forming OLED with improved driving voltage, brightness, and response speed (Para. 5 of Cho).

	Regarding Claim 7
	Formula 125 of Cho discloses Chemical Formula 1 is represented by compound a1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892